WITHDRAWAL FROM ISSUE

In re Application of		:
Frans Witteveen		:			WITHDRAWAL 
Serial No. 16/693877		:			FROM ISSUE
Filed:  11/25/2019		:	

For:  TOPICAL FLAVOURING COMPOSITIONS COMPRISING OLEIC ACID AND       SODIUM OLEATE:

		
The above-identified application is withdrawn from issue after payment of the issue fee due to unpatentability of one or more claims.  See 37 CFR 1.313 (b).  

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to Tom Dunn at 571-272-1171.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.



/Keith D. Hendricks/
___________________________
Keith Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

/BARBARA VENEY/SLIE, OED2